Title: To James Madison from John Brown, 5 September 1814
From: Brown, John
To: Madison, James


        
          Dr. Sir
          Norfolk 5th Sept. 1814
        
        I have Served thirteen years in the Service of my Country on board of different Vessels of warr my last two years that I shipd. for having Expired three weeks; I duly applied for my pay & discharge, the answer I received from Capt. Gordon was, go to the purser; and the Same from the purser go to Capt Gordon; at length the purser (Mr. Garretson) exhibited my act. approved By Capt Gordon; and likewise informed me that if I would offer it to any merchant in town they would Advance me the money on a Small discount. After Labouring two days in vain to find a merchant to Advance me the money for my act. with a reasonable discount, I was compeld. to yield to the Enormous discount 20 pr. Centum; Mr. Thos. Glenn of the Eagle Tavern gave out word that he would discount our accounts At 20. pr. Centum; in Less than one hour after this news was in Circulation he discounted the amount of $3.500. Where the Error Lies I am not able to Say; let it remain Where it will; it is injurious to the Credit of our Country as well as the interest of the Sailor.
        Pardon me for the Liberty I take in addresing you thus it Is the truth and from your faithful Servant
        
          John Brown
        
      